SUPPLEMENTAL OPINION ON REHEARING
This cause was first submitted on October 27, 1971, on appeal from the district court of Fergus County. The district court had granted a decree of divorce in favor of plaintiff Carolyn Hunnewell, and further ordered that the property acquired during the marriage be divided evenly between plaintiff and defendant. Defendant Archie Hunnewell appealed and on December 9, 1971, this Court reversed the district court ordering the decree of divorce be entered for defendant. In that same opinion we ordered that the property should not be divided evenly between the parties as the evidence in the record did not support the conclusion that *131each party had contributed equally to the marriage. A petition for rehearing was filed on December 23, 1971, and rehearing was held on June 14, 1972.
From the showing made at the rehearing it became apparent that some changes needed to be made in our original opinion. That portion of the original opinion relating to the decree of divorce and the remanding of the custody of the children to the district court will stand. The statement of facts in the original opinion with the foregoing statement will be sufficient for the purposes of this supplemental opinion.
The necessary change to be made in the original opinion relates to determination of how the property of the marriage is to be apportioned. Originally we held that an award of the equity in the “town house” would be sufficient to compensate Mrs. Hunnewell for her contribution to the marriage. On rehearing it was shown that this equity amounted to approximately $2,000, which is about the amount of money Mrs. Hunnewell contributed to the marriage in the beginning.
While the record does support the conclusion that the bulk of the marital property was obtained by Archie’s inheritance from his father and the arrangement made between his sisters, the record also shows that Carolyn Hunnewell did make a contribution to the marriage for which she should be compensated in a greater amount than her original contribution.
It may be true that she did absent herself from the ranch during the peak period of activity, but it is also true that she was present during the remaining time when she carried out the duties and responsibilities expected of a “ranch wife”. Archie Hunnewell testified that Carolyn had helped with the calving on the ranch. Carolyn’s testimony showed that during her presence at the ranch she did all the cooking, including the canning of garden vegetables and cleaning for the family. She also testified she took part in the children’s activities.
To compensate for her contribution we order that Carolyn *132Hunnewell is to receive the town house in Lewistown outright. The present encumbrance to be assumed by Archie Hunnewell who may either satisfy the mortgage and deliver the property to Carolyn or he may continue to pay the mortgage payments until such mortgage is satisfied. Carolyn Hunnewell is to have immediate possession. This, plus the other property divisions ordered, will fully satisfy any further claims Carolyn Hunnewell may have on the ranch property. She will have no claim to any of the property Archie Hunnewell inherited from his father or any of the machinery or equipment necessary to carry on the ranching operation.
The marital property also includes property, both real and personal, held in joint tenancy. These joint tenancies shall be terminated and the various items of property divided equally between the parties with the exception that Archie is to retain all interest in the REA stock originally acquired by his father. Carolyn Hunnewell shall be required to execute a crop share lease to Archie on her interest in the real property, formerly held in joint tenancy, annually so long as Archie complies with the conditions of said lease, any renewal and extension thereof. This lease shall be made on the usual terms of such leases in the area, and if there be dispute between the parties as to such “usual terms” the district judge shall make such determination.
Should Carolyn Hunnewell choose to sell her interests Archie Hunnewell shall have the option to meet any and all bids and terms of such contemplated sale, and in any such sale the down payment shall not be more than 25% of the sale price, the balance to be paid in five equal installments, one installment due each year for a period of 5 years. The purpose of this provision is to permit Archie to continue to ranch and farm the premises without being met with a suddent emergency to raise money, the Court being aware that all the property is presently mortgaged and such an emergency demand might cause a hardship.
*133As to the grazing land which would not be included in a crop share lease, the same general conditions as heretofore outlined shall be contained in such lease and the compensation for the annual use for grazing purposes shall be the “usual terms” of grazing leases in the area, and if there be dispute between the parties the district judge shall set such compensation.
The record reveals a dispute exists over the distribution of the remaining personal property held by the parties. So-that an equitable solution may be made we are referring this', matter back to the district court to determine the amount of' such personal property in the marriage and which of the-parties has possession, and then make an equitable division..
In making this division that portion of the personal property which consists of antiques and heirlooms should be distributed to the party whose family originally owned the article. The property interests of the children should also be considered in making such distribution.
As to the cattle, Carolyn should be given 10 head of sound cows, free and clear of any encumbrance. They shall be picked, by the parties, Carolyn having the first pick, then Archie,, and so on until 10 head have been selected, and they shall berebranded by Carolyn, unless she desires to sell in which: event Archie shall have the right to meet the bid of any commercial cattle buyer agreed upon by the parties and' thereby retain ownership thereof.
Should the district judge desire that these settlement provisions be handled otherwise than here set forth but in the-same vein, he is privileged to appoint a Master who shall see-that they are carried out.
"We find no merit in the contention that the petition for-rehearing was not filed within time, extensions of time are-often granted by the Court to counsel in person, or by phone,, without the necessity of a formal order.
*134The cause is remanded to the district court for further proceedings in conformity with what has been said here and in the original opinion heretofore issued.